        Case 1:17-cv-00233-VSB-BCM Document 116 Filed 07/28/20 Page 1 of 1


                                        Elizabeth Shieldkret
                                                Attorney at Law

                                              67-20 Exeter Street                          07/28/2020
                                            Forest Hills, NY 11375
                Phone: (718) 997-0290                                        Email: es@eshieldkret.com
                Fax:   (718) 997-0291                                        Web: www.eshieldkret.com


                                                          July 24, 2020

   By ECF
   Honorable Barbara C. Moses
   United States Magistrate Judge
   United States District Court
   for the Southern District of New York
   Daniel Patrick Moynihan Courthouse
   500 Pearl Street, Room 740
   New York, NY 10007

                   Re:     Fung-Schwartz v. Cerner, 17 Civ. 233 (VSB)(BCM)

   Dear Magistrate Judge Moses:

   I represent the Plaintiffs in the above-captioned matter. We concurrently file a letter
   motion to, inter alia, require Defendants to produce unredacted versions of certain
   documents. We provide the Court with an example, which Cerner has designated
   Confidential under the protective order in this action. We do not believe the redacted
   version should be filed under seal. However, we respectfully request the document be
   sealed until Defendants have had an opportunity to make their showing to the Court.

                                                   Respectfully submitted,

                                                   /s/ Elizabeth Shieldkret

                                                   Elizabeth Shieldkret

   Enclosure (Filed Under Seal)


Application DENIED without prejudice to refiling in compliance with § 6 of the SDNY Electronic
Case Filing Rules & Instructions. The Court notes that the example document, which plaintiffs
wish the Court to review, has not been filed under seal (or at all). SO ORDERED.



______________________________________________________________________
Barbara Moses, U.S.M.J.
July 28, 2020
